PER CURIAM.
This matter was appealed to this court from a judgment denying a waiver of parental consent for an abortion by an un-emancipated minor under §§ 26-21-1 through -8, Code 1975.
We have examined the record of the proceedings in the circuit court. That record contained only evidence presented by the petitioning minor. That evidence disclosed that petitioner is a minor of the age of 17 years. She is a high school student presently in the eleventh grade and resides with her parents. Both of her parents are employed in responsible jobs. She has confided about her pregnancy with two of her married sisters. They reportedly agree with her desire for an abortion. She is presumably in good health which is not endangered by her pregnancy. The alleged father of the fetus is reported to be of the same age and similar status as the petitioner. Though petitioner has a close relationship with her parents, she believes they might disown her and cast her out of the *497home if they knew of her condition. She wants to abort the fetus so that she can remain in school and perhaps attend college. She would be unable to support herself and a child.
It is the opinion and judgment of the court that the judgment of the circuit court is due the presumption of correctness accorded all judgments and findings of a trial court which has heard the evidence ore tenus and observed the witness firsthand. Matter of Anonymous, 515 So.2d 1254 (Ala.Civ.App.1987). The trial court found that the concerns and fears that the parents of petitioner would cast her from the home were speculative and not supported by any prior conduct or behavior. We cannot find under these facts that the trial court erred in not finding that the necessary criteria have been met for a waiver of the required consent.
Due to the absence of one of the members of the court, the Presiding Judge has requested a retired appellate judge to sit on this appeal.
AFFIRMED.
All the Judges concur.